DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, corresponding to claims 1, 4-8, 11, 14, 15, 31, 33, 37 and 39 (corresponding to currently pending claims 1, 7, 8 and 82-93) in the reply filed on 13 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Subsequent to the election above, applicant’s amendment of 29 April 2021 introduced new limitations requiring further restriction for reasons identified in the Requirement for Restriction mailed 2 August 2021. In response, applicant elected within Group 1 above claims directed to a composition comprising an RNAi compound targeting mRNA that encodes COL1A1, encompassing claims 1, 7, 8, 82-89, 91 and 92
Claims 50, 69 and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 November 2020.
Applicant’s provisional election of the species “phagocytic cell” and “pulmonary fibrosis” is noted with regard to withdrawn method claims 50, 69 and 70, and will be considered should rejoinder occur.
Sequence Compliance, Specification/Claims
The claims have been amended to recite sequences in claims 92 and 93, wherein said sequences are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this amendment fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  The disclosure contains sequences which fall under the purview of 37 CFR 1.821 through 1.825 as requiring SEQ ID NOS:, but which are not so identified. For example, claims 92 and 93 of the instant specification recite sequences in excess of 10 nucleotides long, but are not identified by SEQ ID NO:. Applicants should be aware that these sequences may not be the only instance necessitating this notice. Applicants should carefully review the application and claims for any further examples of failures to identify any sequences by SEQ ID NO:, and to otherwise verify that the application is in compliance.
Applicant is required to comply with all sequence rules set forth in 37 CFR 1.821 through 1.825 in the next substantive response. This requirement will not be held in abeyance, and failure to comply with these requirements may result in ABANDONMENT of the application under 37 CFR 1.821(g). Direct the reply to the undersigned. Please note that any sequences not already disclosed in the sequence listing or CRF will require amendment and resubmission of both the sequence listing and the CRF.
It is noted that the sequences recited in elected claim 92 appears to correspond to SEQ ID NOS: 9 and 10, which has therefore been searched and is the subject of examination as discussed below. However if this presumption is incorrect, it is noted that failure to properly identify the sequences claimed will not compromise finality of the present action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 82-89 and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan et al. (“Manoharan”; WO 2013/086373 Al; of record) in view of Kreutzer et al. (“Kreutzer”; U.S. Pre-Grant Publication Number 2005/0119202) and Mayer et al. (“Mayer”; U.S. Patent Number 6,083,530). This is a new rejection necessitated by applicant’s amendments to the claims. Applicant’s response is largely moot in view of the new grounds of rejection. However, a brief response is supplied to comments considered relevant following the rejection as presently set forth.
Claim 1 recites  a composition comprising a nucleic acid compound complexed or encapsulated by a lipid particle; wherein the lipid particle comprises: (a) a cationic lipid comprising 50 mol% to 60 mol% of the total lipid present in the composition; (b) a neutral lipid comprising about 40 mol% to about 50 mol% of the total lipid present in the composition; and (c) a conjugated lipid comprising about 1 mol% to about 1.5 mol% of the total lipid present in the composition, wherein the nucleic acid compound is an RNA interference (RNAi) compound 
Claim 7 recites the composition of claim 1, wherein the cationic lipid is present in an amount of about 50 to about 55 mol%, of the total lipid present in the composition.
Claim 8 recites the composition of claim 1, wherein the cationic lipid is present in an amount of about 55 to about 60 mol%, of the total lipid present in the composition.
Claim 82 recites the composition of claim 1, wherein the neutral lipid comprises a mixture of (1) a phospholipid comprising about 4 mol% to about 8 mol of the total lipid present in the composition; and (i1) CHEMS comprising 30 mol% to 45 mol% of the total lipid present in the composition.
Claim 83 recites the composition of claim 82, wherein the CHEMS comprises 34 mol% to 45 mol% of the total lipid present in the composition.
Claim 84 recites the composition of claim 1, wherein the neutral lipid comprises a mixture of (1) a phospholipid comprising about 4 mol% to about 8 mol” of the total lipid present in the composition; and (11) THS comprising 30 mol% to 45 mol% of the total lipid present in the composition.
Claim 85 recites the composition of claim 84, wherein the THS comprises 34 mol% to 45 mol% of the total lipid present in the composition.

Claim 87 recites the composition of claim 86, wherein the phospholipid is DSPC.
Claim 88 recites the composition of claim 1, wherein the lipid particle comprises (a) 57.1 mol% DODAP, (b) a mixture of 7.1 mol% DSPC and 34.3 mol% CHEMS, and (c) 1.5 mol% DMG-PEG2000.
Claim 89 recites the composition of claim 1, wherein the RNAi compound targets a messenger RNA (mRNA) that encodes COLIA1, wherein the lipid particle comprises (a) 50 mol% DODAP, (b) a mixture of 4 mol% DSPC and 45 mol% CHEMS, and (c) 1 mol% DMG- PEG2000.
Claim 91 recites the composition of claim 1, wherein the RNAi compound targets a messenger RNA (mRNA) that encodes COLIA1, wherein the lipid particle comprises (a) 50 mol% DODAP, (b) a mixture of 4 mol% DSPC and 45 mol% THS, and (c) 1 mol% DMG- PEG2000.
Claim 92 recites the composition of claim 1, wherein the RNAi compound targeting a messenger RNA (mRNA) that encodes COL1A1 comprises a sense strand comprising the nucleotide sequence of CAG AAG AAC UGG UAC AUC ATT, and an antisense strand comprising the nucleotide sequence of UGA UGU ACC AGU UCU UCU GTT.

Manoharan teaches compositions comprising a nucleic acid compound encapsulated in a lipid particle. Manoharan teaches such compositions comprising siRNA (an RNAi compound) at page 149. Manoharan teaches that such a particle comprises a molar lipid ratio of cationic lipid/DSPC/Chol/PEG-DMG as “approximately” 52/13/30/5. Manoharan teaches that the cationic lipid may be DODAP at page 146, 1st paragraph. DODAP at 52% squarely resides in the claimed cationic lipid range of 50%-60%. Manoharan teaches CHEMS as an exemplary cholesterol at page 84, 2nd paragraph. Combining the neutral lipids CHEMS plus DSPC in the exemplary combination yields a molar ratio of 43%, squarely residing in the claimed neutral lipid range of 40%-50%. Manoharan disclosed the use of PEG-DMG as encompassing PEG2000 (i.e. DMG-PEG2000 as recited presently) at page 158. Accordingly, the only difference between each of the molar ratios claimed presently and those of Manoharan is the molar concentration of DMG-PEG2000, i.e. the instant claims recite between 1-1.5 mol%, while the example of Manoharan is recited at “approximately” 5%. However, Manoharan teaches that the molar ratio of the PEG modified lipid may be 1.5% in the 2nd full paragraph of page 149. Thus, Manoharan teaches the instantly recited ranges for each of the cationic, neutral and conjugated lipid mol% quantities. 
Manoharan discloses ranges that overlap with the instantly recited ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Kreutzer teaches targeting COL1A1 using double-stranded RNA (i.e. an RNAi compound) for inhibiting said target towards the treatment of fibrosis. Kreutzer teaches SEQ ID NO: 16, which comprises the first polynucleotide sequence recited in the instant claim 92, and disclosed as capable of targeting COL1A1. Kreutzer teaches the use of such RNAi compounds comprising a medicament which may be a liposome (i.e. a lipid particle as recited presently). See paragraph [0017].
One of ordinary skill in the art would have considered it obvious to substitute the lipid particles comprising RNAi compounds capable of targeting COL1A1 such as those taught by Kreutzer with lipid particles comprising the instantly recited molar ratios rendered obvious by Manoharan. One of ordinary skill in the art would have considered it obvious to do so, since it is obvious to provide for simple substitution of one known element for another to obtain predictable results. It is set forth that the only difference between the claimed invention and the prior art of Kreutzer and Manoharan is the actual lack of substitution of the lipid particle of Manoharan into that of Kreutzer. Furthermore, such lipid particles/liposomes have well-characterized functions, i.e. the encapsulation of nucleic acid material as disclosed in both Kreutzer and Manoharan. It is further set forth that one of ordinary skill in the art could have substituted the lipid particles/liposomes of Manoharan into the lipid particles/liposomes of Kreutzer, and the result would have been predictable. Accordingly, the necessary rationale for establishing a prima facie case based on simple substitution has been established. See M.P.E.P. § 2143(1)(B). The sequences recited in claim 92 are disclosed as SEQ ID NO: 16 by Kreutzer, 
Manoharan does not disclose tocopherol hemisuccinate (THS). However, one of ordinary skill in the art would have considered the substitution of THS in place of CHEMS in the lipid particles of Manoharan to have been obvious in view of the teachings of Mayer. Mayer teaches formulating liposomes to comprise neutral lipids that include hemisuccinate compositions such as cholesterol hemisuccinate and tocopherol hemisuccinate. One of ordinary skill in the art would have considered it obvious to substitute THS in place of CHEMS, since it is obvious to provide for simple substitution of one known element for another to obtain predictable results. In the present situation, the lipid particle/liposome of Manoharan comprises each of the constituent lipid particles claimed presently, with the exception of CHEMS as a neutral lipid. Mayer teaches that the function of each of cholesterol, THS and CHEMS is as components of liposomes that are substitutable one for the other accordingly, this is sufficient evidence to find that one of ordinary skill in the art could have substituted one known element for another, and the result of the substitution would been predictable. Accordingly, in the lack of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal

Furthermore the allegations of unexpected results are unpersuasive, since it cannot be clear what the controls are, what the comparison is, and what would be considered unexpected by one of ordinary skill in the art. It is emphasized that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the burden is on applicant to establish that the results are truly unexpected and significant, and the burden of explaining any data proffered as evidence of non-obviousness. See M.P.E.P. § 716.02. For example, while applicant argues that formulations 6 and 13 demonstrate unexpected results with regard to the use of CHEMS and THS in figure 3, there are multiple “LFC” species noted that show decreases in COL1A1 expression that are comparable to those such as formulations 6 and 13. It is not clear if these are controls or have relevance to the comparison. Furthermore, evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633